*I.. . WCC
                    OF&E      OF THE ATTORNEY             GENERAL               :::::::::x




     non. 0. 3. 3. iWingeon
  i, General Zanager
     Texas Prison ‘System        I
., Huntsville,    Texae;




         and who will no
         oftense   is enti
         and alothlag    o


                                                  Civil    Statutes    of Texas

                                                 tied to a dls-
                                              she shall be fur-             .




                                med,    if any, his proficienag                   ,..;
                                h deaarlptlon      es may be prea-                       : !
          tiaable,      Suah dieaharged       person ehall     be fur-
 :        nLshed with a deoent outtlt            of citizen’s      cloth-
           ing of good quality       and tit,     end two suite       of
          underwear;     and when a pereon and/or           aonviot
          aotually    serves    over one yeer,      he shall     re-
           aelve Fifty     Dollars   ($50~00)     in money in addl-
       ~, tick to any ~money held to hie or her oredit,
          provided    that. it a peraoa apd&r           oonvlot doea
                     ‘.     =
r-~-~----~-
       --_._ -                    --.                                     ..d,.....,.
                                                                                 __-.-
                                                                                       ia ‘-I
                                                                                     ‘l!iEda
                                                                                           1
 i
                                                                                           ,i
                                                                                           t
        'Eon.     0.   J.   9. Ellingaon;   January   6, 1939,   Page 8                    I’
                   not aotually    serve one year flat time, he ahell
                   not reoeive Fifty Dollere ($50.00);       tot   In lieu.
                   thereof a person serving less then ono year aa-
                   tual time shell reoelve Twenty-five       Dollors ($25.00)
                   in ticoey in addition to any money held to his or
                ,' her credit and a deaont outfit      of oltlzen’s     oloth-
                   lng of good quality and fit and two suite of under-
                   wear, provided that if the aatual time served ex-
                   oeedg ten (10) years, the sum of money shall be
                   Sevehty-five    Dollara ($75.00),   end if the eatual
                   time served exaeeds twenty (20) years, the sum
                   of money shall be One Hundred Dollars ($100.00).
                   As.far as may be praatlaable      the Prison Board
                   may authorize a crcatlon     of a Bureau for the purpose
                   of- plaalng discharged prisoners      ln oonneotlon with
                   ampldyment, provided suoh will not be an extra
                   expense   to the Prison  System.*

                         In view ok the foreeolng    stotute,  you are respeot-
             fully advised that it is the opinion of this Depertment that
            when a person and/or co&lot       servos as much as one year X&t
     ..      time in the penitentiary    he is entitled    to the sum of $50.00
             In money in addition to the olothlng es speoliled        in said
             above quoted artlolo    and the taot that suoh’peraon’s     trial
             wea Illegal   does not release the State of the obligation        to
        .i. ,provlde said olothlng and the payment of the Bum of $50.00
          . when such person iotually     serve8 a$ muoh as qne year flat
        -I. t@e 'in the, petiltentlary.                                             ‘,




       ’ AlTORNiCYGENERALOF TEXAS